ON MOTION FOR REHEARING
Appellee’s petition for rehearing is granted and our opinion issued May 22, 1991, reversing the trial court’s imposition of costs without notice to the defendant and an opportunity to be heard contrary to Jenkins v. State, 444 So.2d 947 (Fla.1984), and Mays v. State, 519 So.2d 618 (Fla.1988), is modified pursuant to State v. Beasley, 580 So.2d 139 (Fla.1991), so as to eliminate the reversal as to the costs.
Accordingly, the judgment and sentence are affirmed in all respects.
HERSEY, C.J., and DOWNEY and DELL, JJ., concur.